Citation Nr: 0316271	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-14 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
and restrictive pulmonary disease.

2.  Entitlement to service connection for congestive heart 
failure, status post mitral valve replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to May 1955 
and from September 1956 to September 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2000 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) (2002) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

In the instant case, the veteran's service medical records 
reveal that, in September 1958, the veteran was seen at the 
dispensary of the United States Naval Station, Roosevelt 
Roads, Puerto Rico, for a 2 day history of cough, malaise, 
and shortness of breath.  He denied having a history of 
allergy, hay fever, or asthma.  On examination, his throat 
was mildly injected, with no exudates.  Examination of the 
chest revealed high-pitched musical wheezes and rhonchi over 
the entire lung fields, with a prolonged expiratory phase.  
No moist rales or dullness to percussion was found.  After 
treatment with medication, including aspirin and ephedrine, 
the veteran was much improved after 24 hours.  The diagnosis 
was acute bronchitis, organism unknown.  

In late September 1958, the veteran was referred to an Army 
hospital from the naval dispensary with a history of frequent 
attacks of rhinitis, acute dyspnea, and wheezing for 5 months 
characterized by dry, musical wheezes and rhonchi, which had 
been relieved by epinephrine.  He indicated that his mother 
had a history of asthma.  A chest X-ray showed minimal 
congestion of the hilar blood vessels but no evidence of 
pulmonary infiltration or consolidation.  The veteran 
underwent an allergy consultation.  The examining physician 
reported that the description of the veteran's condition 
sounded like asthmatic bronchitis.  He found that 
desensitization to dust and molds was indicated and that a 
possible early return to the continental United States would 
be indicated "if asthma worsens."

At an examination for discharge from the Navy in September 
1960, a chest X-ray was negative and the veteran's lungs and 
chest were evaluated as normal.

A VA chest X-ray in January 1991 showed changes suggestive of 
chronic obstructive pulmonary disease.  The veteran's claims 
file does not contain any records of treatment for 
respiratory complaints from the time of his separation from 
active service in September 1960 until January 1991.  

At a VA fee-basis examination in June 1999, the pertinent 
diagnosis was severe obstructive and restrictive lung 
disease.

The veteran has contended that he has had recurrent episodes 
of respiratory distress since his first such episode in 
service in 1958.

In May 2002, a private physician stated, "[The veteran] has 
a history of chronic shortness of breath thought to be 
secondary to COPD and chronic coccidiomycosis.  In my 
opinion, it is possible that his disability may be related to 
the time he spent in Puerto Rico while in the Navy."  The 
physician did not provide any rationale for his opinion and 
did not indicate that he had reviewed the veteran's service 
medical records.

Upon consideration of the evidence summarized above, the 
Board finds that the evidence of record does not contain 
sufficient competent medical evidence to decide the claim and 
a medical examination and medical opinion is necessary, under 
38 C.F.R. § 3.159(c)(4) (2002).  The Board also finds that 
records of any postservice treatment of the veteran for 
respiratory symptoms prior to January 1991 should be 
obtained.  This case will, therefore, be remanded to obtain 
any such records which may be available and to permit the 
veteran an opportunity to be evaluated by a specialist in 
pulmonary medicine who has reviewed his pertinent medical 
records.    

Under the circumstances, this case is REMANDED for the 
following:

1.  The veteran should be requested to 
identify all physicians and medical 
facilities which treated him for 
respiratory complaints from September 
1960, when he was separated from active 
naval service, until January 1991.  The 
RO should attempt to obtain any such 
records identified by the veteran.  In 
the event that any identified records are 
not obtained, the RO should notify the 
veteran of that fact in accordance with 
the VCAA and 38 C.F.R. § 3.159 (2002).

2.  The veteran should then be scheduled 
for an examination by a specialist in 
pulmonary medicine.   It is imperative 
that the examiner review the pertinent 
medical records in the claims file, to 
include the service medical records and 
all postservice records of treatment for 
respiratory complaints.  The examiner 
should respond to the following question: 
Is it more likely, less likely, or at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's 
current lung disease is related to 
attacks of dyspnea which he experienced 
during active naval service in 1958?   A 
rationale for the opinion expressed 
should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of the evidence which would be needed to substantiate 
his claims and whether VA or the claimant is expected to 
obtain and submit such evidence.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




